DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 17, 2021.
Claims 1-15 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (U.S. Pub. No. 2019/0157998 A1, hereinafter as “Takada”), and further in view of You et al. (U.S. Pub. No. 2014/0333250 A1, hereinafter as “You”).
With regard to claim 1, the claim is drawn to an image forming apparatus (see the teachings of You supplemented below, i.e. in Fig. 1, para. 73, and etc., disclose an image forming apparatus 100), comprising:
a printing engine to form an image (see You, i.e. in Fig. 1, para. 83 and etc., disclose the engine portion 140, for performing an image forming job); 
a step motor to drive the printing engine (see Takada, i.e. in fig. 5, disclose the stepping motor 20); 
a driving circuit (see Takada, i.e. in Fig. 2, disclose the driver circuit 14) to:
provide a constant current to the step motor (see Takada, i.e. in para. 4, 61 and etc., disclose that “[0004] When constant current control is performed in a conventional motor control device, it is typical that PWM (pulse width modulation) control of drive power of a motor is performed so that drive current flowing through a coil of the motor becomes a predetermined set value. The following problem occurs in such a case”, and “[0061] That is, in the low voltage range Va, the setting value is set to be relatively small. Thus, even when the input voltage is low, the constant current control can be performed within a range where the duty ratio of the control signal as the PWM signal does not become 100%, and the torque of the stepping motor 20 can be stabilized.”; also see You, i.e. para. 8 and etc.), and 
sense a voltage corresponding to a magnitude of the constant current provided to the step motor (see Takada, i.e. in Fig. 5 ad in para. 70, disclose that “[0070] As shown in FIG. 5, the input voltage is measured by the input voltage measuring unit 125 (input voltage measuring step) in step S11..”) ; and a processor (see Takada, i.e. in fig. 2, disclose the CPU 122) to: 
calculate a temperature of the step motor based on the voltage sensed by the driving circuit during an excitation period of the step motor (see Takada, i.e. in Fig. 5, and in para. 71, the temperature is measured by the temperature measuring unit 128 (temperature measuring step). It is to be noted that steps S11 and S12 may be performed simultaneously or with the order of the steps being reversed.”), and 
control an operation of the image forming apparatus based on the calculated temperature (see Takada, i.e. in fig. 5, steps S13-15 and in para. 72-74, disclose that “[0072] In step S13, CPU 122 specifies a partial area containing a current state as a control area among the nine partial areas from aa to cc based on the measurement result of the temperature and the measurement result of the input voltage. [0073] In step S14, CPU 122 reads out the set value of the drive current corresponding to the specified control region, and sets the set value as the target value of the drive current as a current setting unit (current setting step). [0074] In step S15, CPU 122 outputs a control signal according to the set target value of the drive current and the measurement result of the coil current as a current control unit (current control step)”).
The teachings of Takada do not explicitly disclose the step motor to be used in an image forming apparatus, or an image forming apparatus having a step motor. 
However, You discloses analogous invention relates to an image forming apparatus, a motor control apparatus, and a method of controlling a motor, and more particularly to an image forming apparatus, a motor control apparatus, and a method of controlling a motor, which can sense a load of a step motor and vary constant current supplied to the step motor according to the sensed load (see You, i.e. para. 3, abstract and etc.).  More specifically, in You, i.e. Fig.1, para. 73, 83 and etc., disclose an image forming apparatus 100, comprises a step motor 150, engine portion 140 and etc. 

With regard to claim 2, the claim is drawn to the image forming apparatus as claimed in claim 1, wherein the excitation period is at least one of a prior-excitation period, a post-excitation period, or a holding period (see You, i.e. in para. 172 and etc., disclose that “[0172] The constant current calculation operation may be performed in real time, and may be performed in a predetermined period”; therefore, “the step motor can be driven with the minimum margin. Accordingly, the step motor can start at high efficiency, and noise, vibration, and heating of the step motor can be reduced”, see You, para. 174 and etc.).
With regard to claim 5, the claim is drawn to the image forming apparatus as claimed in claim 1, wherein the processor: determines a development condition corresponding to the calculated temperature, and controls the printing engine to perform a printing job request based on the determined development condition (see You, i.e. in para. 126, discloses that “[0126] FIG. 5 is a diagram explaining the relationship between the sensed voltage value and the load. Specifically, FIG. 5 shows a graph representing the relationship between the sensed voltage value and the load in the case where the load of the motor end is increased on the same motor, speed, and current conditions. The horizontal axis of the graph represents the load level, and the vertical axis thereof represents the sensed voltage value Vsens. Here, the sensed voltage value is a value obtained by integrating the output value of the low pass filter as illustrated in FIG. 4, that is, the voltage of the sensing resistor 214…”, thereby precise positions control could be obtained by using the step motor, see You, i.e. para. 161 and etc.).
With regard to claim 8, the claim is drawn to the image forming apparatus as claimed in claim 1, wherein the processor controls the driving circuit to provide a constant current to the step motor in a predetermined period of time to estimate a temperature of the step motor in the predetermined period of time (see You, i.e. in para. 132, discloses that “[0132] Preferentially, step motors having the same load start, and constant current control value Vref is applied thereto up to an initial ramp-up time point. Here, the constant current control value is a value having a sufficiently large load margin (e.g., Vref PWM duty=100%). Then, after the ramp-up, Gref is calculated in a steady period using Equation 2 below”; and further in para. 172, discloses that “[0172] The constant current calculation operation may be performed in real time, and may be performed in a predetermined period.”; therefore, “the step motor can be driven with the minimum margin. Accordingly, the step motor can start at high efficiency, and noise, vibration, and heating of the step motor can be reduced”, see You, para. 174 and etc.).
With regard to claim 9, the claim is drawn to an image forming method, the method comprising: 
providing a constant current to a step motor  (see Takada, i.e. in para. 4, 61 and etc., disclose that “[0004] When constant current control is performed in a conventional motor control device, it is typical that PWM (pulse width modulation) control of drive power of a motor is performed so that drive current flowing through a coil of the motor becomes a the constant current control can be performed within a range where the duty ratio of the control signal as the PWM signal does not become 100%, and the torque of the stepping motor 20 can be stabilized.”; also see You, i.e. para. 8 and etc.);
sensing a voltage corresponding to a magnitude of the constant current provided to the step motor (see Takada, i.e. in Fig. 5 ad in para. 70, disclose that “[0070] As shown in FIG. 5, the input voltage is measured by the input voltage measuring unit 125 (input voltage measuring step) in step S11..”);
calculating a temperature of the step motor based on a voltage sensed by a driving circuit during an excitation period of the step motor (see Takada, i.e. in Fig. 5, and in para. 71, disclose that, after measuring the input voltage at step S11,  “[0071] In step S12, the temperature is measured by the temperature measuring unit 128 (temperature measuring step). It is to be noted that steps S11 and S12 may be performed simultaneously or with the order of the steps being reversed.”), and
controlling an operation of an image forming apparatus based on the calculated temperature (see Takada, i.e. in fig. 5, steps S13-15 and in para. 72-74, disclose that “[0072] In step S13, CPU 122 specifies a partial area containing a current state as a control area among the nine partial areas from aa to cc based on the measurement result of the temperature and the measurement result of the input voltage. [0073] In step S14, CPU 122 reads out the set value of the drive current corresponding to the specified control region, and sets the set value as the target value of the drive current as a current setting unit (current setting step). [0074] In step S15, CPU 
The teachings of Takada do not explicitly disclose the step motor to be used in an image forming apparatus, or a method of using an image forming apparatus having a step motor. 
However, You discloses analogous invention relates to an image forming apparatus, a motor control apparatus, and a method of controlling a motor, and more particularly to an image forming apparatus, a motor control apparatus, and a method of controlling a motor, which can sense a load of a step motor and vary constant current supplied to the step motor according to the sensed load (see You, i.e. para. 3, abstract and etc.).  More specifically, in You, i.e. Fig.1, para. 73, 83 and etc., disclose an image forming apparatus 100, comprises a step motor 150, engine portion 140 and etc. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to include the limitation(s) discussed and also taught by You, with teachings of an image forming apparatus having a step motor and etc., as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to step motors. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada by the teachings of You, and to incorporate the limitation(s) discussed and also taught by You, thereby precise positions control could be obtained by using the step motor (see You, i.e. para. 161 and etc.).
With regard to claim 10, the claim is drawn to the method as claimed in claim 9, wherein the excitation period is at least one of a prior-excitation period, a post-excitation period, or a holding period (see You, i.e. in para. 172 and etc., disclose that “[0172] The constant current may be performed in a predetermined period”; therefore, “the step motor can be driven with the minimum margin. Accordingly, the step motor can start at high efficiency, and noise, vibration, and heating of the step motor can be reduced”, see You, para. 174 and etc.).
With regard to claim 13, the claim is drawn to the method as claimed in claim 9, wherein the controlling comprises: determining a development condition corresponding to the calculated temperature; and controlling the image forming apparatus to perform a printing job based on the determined development condition (see You, i.e. in para. 126, discloses that “[0126] FIG. 5 is a diagram explaining the relationship between the sensed voltage value and the load. Specifically, FIG. 5 shows a graph representing the relationship between the sensed voltage value and the load in the case where the load of the motor end is increased on the same motor, speed, and current conditions. The horizontal axis of the graph represents the load level, and the vertical axis thereof represents the sensed voltage value Vsens. Here, the sensed voltage value is a value obtained by integrating the output value of the low pass filter as illustrated in FIG. 4, that is, the voltage of the sensing resistor 214…”; thereby precise positions control could be obtained by using the step motor, see You, i.e. para. 161 and etc.).
With regard to claim 14, the claim is drawn to the method as claimed in claim 9, wherein the sensing of the voltage comprises: sensing a voltage of a sensing resistance to sense a magnitude of the constant current provided to the step motor, wherein the voltage of the sensing resistance changes in proportion to a resistance change of a coil in the step motor (see You, i.e. in fig. 5, para. 104, 127, and etc., disclose that “[0104] The sensor 310 may sense a voltage value of a sensing resistor. Specifically, the sensor 310 may sense the voltage value of a sensing resistor of the driver 210. In this case, the sensor 310 may output the volume of the sensed Specifically, the volume of the voltage of the sensing resistor is a factor that is varied in proportion to the load level of the step motor 150, and the sensor 310 may include a low pass filter connected to one terminal of the sensing resistor, and provide an output voltage of the low pass filter as the sensed voltage value Vsens…”, and further “[0127] Referring to FIG. 5, it can be seen that the sensed voltage value is linearly increased as the load level is increased. The sensed voltage value is changed in proportion to the load level, and may be used as a value that corresponds to the load of the step motor 150”; thereby precise positions control could be obtained by using the step motor, see You, i.e. para. 161 and etc.).
With regard to claim 15, the claim is drawn to the method as claimed in claim 9, wherein the providing of the constant current comprises providing a constant current to the step motor in a predetermined period of time (see You, i.e. in para. 132, discloses that “[0132] Preferentially, step motors having the same load start, and constant current control value Vref is applied thereto up to an initial ramp-up time point. Here, the constant current control value is a value having a sufficiently large load margin (e.g., Vref PWM duty=100%). Then, after the ramp-up, Gref is calculated in a steady period using Equation 2 below”; and further in para. 172, discloses that “[0172] The constant current calculation operation may be performed in real time, and may be performed in a predetermined period.”; therefore, “the step motor can be driven with the minimum margin. Accordingly, the step motor can start at high efficiency, and noise, vibration, and heating of the step motor can be reduced”, see You, para. 174 and etc.).

Allowable Subject Matter
With regard to Claim 3-4, 6-7 and 11-12, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 3, the closest prior arts of record, Takada and You, do not disclose or suggest, among the other limitations, the additional required limitation of “the image forming apparatus as claimed in claim 1, wherein the processor: performs a printing job requested in a normal mode based on the calculated temperature being within a predetermined first temperature section, and performs a printing job requested in a stress mode in which at least one of a number of consecutive prints and a printing speed is reduced based on the calculated temperature being within a second temperature section higher than the predetermined first temperature section”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Takada and You. 
With regard to claims 4, the claims are depending directly or indirectly from the independent Claim 3, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 6, the closest prior arts of record, Takada and You, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the driving circuit comprises: a driving driver to provide a constant current to the step motor; a sensing resistance to sense a magnitude of the constant current; a filtering circuit to perform low pass 
With regard to claims 7, the claims are depending directly or indirectly from the independent Claim 6, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 11, the closest prior arts of record, Takada and You, do not disclose or suggest, among the other limitations, the additional required limitation of “wherein the controlling comprises: based on the calculated temperature being within a predetermined first temperature section, performing a printing job requested in a normal mode; and based on the calculated temperature being within a second temperature section higher than the predetermined first temperature section, performing a printing job requested in a stress mode in which at least one of a number of consecutive prints and a printing speed decreases”.  These additional features in combination with all the other features required in the claimed invention,  are neither taught nor suggested by Takada and You. 
With regard to claims 12, the claims are depending directly or indirectly from the independent Claim 11, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 3-4, 6-7 and 11-12 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (U.S. Pat/Pub No. 2018/0203409 A1) disclose an invention relates to image forming apparatus and method of controlling fuser.
Choi et al. (U.S. Pub. No. 2017/0343959 A1) disclose an invention relates to image forming apparatus and method of controlling fuser.
Song et al. (U.S. Pub. No. 2017/0108806 A1) disclose an invention relates to image forming apparatus with fuser driver and method for controlling thereof.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKY X ZHENG/Primary Examiner, Art Unit 2675